Citation Nr: 1536307	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1994 to August 2000.

The matter now on appeal comes before the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction of the file was subsequently transferred to the RO in Chicago, Illinois.

In October 2012, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development, including providing the Veteran with an examination for his bilateral hearing loss. The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268   (1998). Here, the Board notes that a VA examination was accomplished but remains deficient.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board remanded this claim in October 2012 for a new VA audiological examination because the examiner who conducted the VA examination in July 2007 failed to discuss the effect of the Veteran's hearing loss on his occupational functioning and his day-to-day activities.

The Veteran was most recently afforded a VA audiological examination in February 2013. Unfortunately, the Board does not find this examination to be adequate for rating purposes. Specifically, while the examiner conducted a complete audiological evaluation of the Veteran, and documented his audiometric test results and speech recognition scores, the examiner failed to include a discussion of the effect of the Veteran's hearing loss on his occupational functioning and his day-to-day activities.  
The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in final audiological report. Here, the February 2013 audiologist simply checked a box and did not provide any explanation or discussion.

As the February 2013 VA examination did not provide a discussion of the effect of the Veteran's hearing loss on his occupational functioning as directed in the October 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board also notes that the review of the claims file in June 2013 three months after the VA examination does not satisfy the Board directives in October 2012 that the VA examiner review the claims file.  The mere review of the claims file three months after the VA examination is not sufficient.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to ascertain the severity and manifestations of his bilateral conductive hearing loss. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's conductive hearing loss. The examiner should also discuss the effect of the Veteran's service-connected conductive loss on his occupational activities as well as his activities of daily living. 

 In addition, the examiner should specifically comment on the impact of the Veteran's bilateral conductive hearing loss on his industrial activities, including his ability to obtain and to maintain employment. A complete rationale for all opinions expressed must be provided. 
 
 2. Following completion of the above, re-adjudicate the issue of entitlement to a compensable disability rating for the service-connected bilateral conductive hearing loss. If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


